Citation Nr: 1139904	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to June 1961 and from August 1961 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has tinnitus that began in service and continued thereafter. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he attributes to his military occupational specialty (MOS) as a boatswain mate in service.  At the April 2011 Board hearing, the Veteran testified he was stationed on a guided missile cruiser for a little over two years, where he was exposed to loud noises for at least 12 hours a day.  He stated he was not afforded ear protection.  The Veteran noted the ringing in his ears started in service and had continued until the present time.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of service connection for tinnitus.  The Board notes that tinnitus is a condition, which is capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has reported that his current tinnitus began in service.  The Board finds his statements regarding the origin and continuity of tinnitus since service to be competent, credible, and probative because the presence of tinnitus is not a determination "medical in nature" and is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra.  

There are two positive medical opinions and one negative opinion regarding whether tinnitus is due to noise exposure in service.  Regardless, the Board finds that the Veteran's statements and testimony establish a basis to award the benefit.  Therefore, granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for tinnitus is warranted because the record contains medical evidence of a current disability, competent evidence of in-service excessive noise exposure, and competent evidence of a nexus, through continuity of symptomatology, between the in-service injury and the current disability.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303. 

The RO has substantially satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (West 2002 & Supp. 2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant given the favorable nature of the Board's decision. 

The Board notes that following the April 2011 Board hearing, the Veteran submitted additional, pertinent evidence without a waiver of initial consideration of that evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  Usually, when a claimant submits pertinent evidence directly to the Board without a waiver, the Board must remand the claim to the agency of original jurisdiction for it to consider the evidence in the first instance.  Id.  One of the exceptions to the rule is if the benefit is being granted in full, which is the factual scenario in this case.  Id.  Thus, the Board concludes that it may consider this evidence in the first instance.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As mentioned above, following the April 2011 hearing, the Veteran submitted additional evidence without a waiver of initial consideration of that evidence by the agency of original jurisdiction.  One of the documents was an audiometric examination that was conducted on May 16, 2011.  The claim for service connection for bilateral hearing loss was denied in the November 2008 rating decision on appeal because the evidence showed the Veteran's hearing loss did not meet the criteria for a hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385 (2011).  

In the May 2011 private audiometric examination, it shows the possibility that the Veteran's hearing loss would now constitute a hearing loss "disability" for VA purposes under 38 C.F.R. § 3.385.  Thus, the Board finds that a VA audiological evaluation must be scheduled.  The examiner had not provided a medical opinion at the time of the October 2008 audiological evaluation because the Veteran did not have a hearing loss "disability" at that time.  Thus, the Board will request another medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask that he either provide names and addresses of medical care providers who have relevant records that have not already been associated with the claims folder or that he submit the outstanding medical records directly to VA pertaining to treatment for hearing loss.  At this time, of record are a July 2008 audiometric examination, a July 2008 letter from Dr. S. Dolgin, a May 2011 audiometric examination, and a May 2011 letter from Dr. K. Donnelly.  The Veteran testified at the April 2011 Board hearing that he was not receiving any treatment for hearing loss at VA.  If that fact has changed, the Veteran should inform VA of such.  

If requests for any private treatment records are not successful, the AMC/RO should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011).

2.  After any outstanding records are received and associated with the claims file, the AMC/RO should then arrange for an audiological evaluation.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to indicate that he or she has reviewed the claims folder.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or higher) that a bilateral hearing loss disability began in or is related to the Veteran's military service.  

The examiner must provide a rationale for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report. 

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


